Citation Nr: 1717090	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for lumbar arthropathy, bilateral sacroiliitis, degenerative disc disease of the lumbar spine, ankylosing spondylitis, and undifferentiated seronegative spondyloarthropathy (a back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In April 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the April 2015 Board Remand is included in the Remand section below.  The appeal is REMANDED to the AOJ.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of service connection for a back disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c),(d) (2016).

In the April 2015 Board Remand, in pertinent part, the AOJ was instructed to afford the Veteran a VA examination of the back to assist in determining the etiology of the claimed disability.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

At the outset, the Board notes that another examination of the Veteran is not necessary as to the appeal of service connection for a back disability.  In this regard, the Veteran has numerous VA treatment records and was afforded a VA examination of the back in April 2016 pursuant to the April 2015 Board Remand.  As a current back disability is clearly established by the evidence already of record, only an addendum medical opinion is necessary to assist in determining the etiology of the back disability.  

In the April 2016 VA examination report, the VA examiner indicated that the Veteran's current low back disability is ankylosing spondylitis and opined that the back condition is not etiologically related to the motor vehicle crash, carrying caskets, or bending, lifting, or activity during service.  In this regard, the Veteran has been variously diagnosed with multiple back disabilities, including lumbar arthropathy, bilateral sacroiliitis, degenerative disc disease of the lumbar spine, ankylosing spondylitis, and undifferentiated seronegative spondyloarthropathy.  See April 2010, August 2010, April 2014, and September 2014 VA Treatment Records.  Significantly, the VA examiner did not opine as to the etiology of the diagnosed lumbar arthropathy, bilateral sacroiliitis, degenerative disc disease of the lumbar spine, and undifferentiated seronegative spondyloarthropathy.  In addition, the VA examiner did not provide a basis or explanation for the conclusion that the ankylosing spondylitis is not etiologically related to service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  

In this regard, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, an addendum medical opinion should be obtained to assist in determining the whether the back disability is related to the Veteran's active service.

Accordingly, the case is REMANDED for the following actions:

1. Request that an appropriate medical professional review the electronic file and provide an addendum medical opinion to assist in determining the etiology of the current back disability.  The relevant documents in the electronic file, to include in VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the current back disability began during service or is etiologically related to active service from November 1984 to July 1987, to include carrying heavy caskets during military funerals in service and/or a motor vehicle accident in December 1985.

In rendering the requested opinion, the VA examiner should assume, as fact, that the Veteran has current diagnoses of lumbar arthropathy, bilateral sacroiliitis, degenerative disc disease of the lumbar spine, ankylosing spondylitis, and undifferentiated seronegative spondyloarthropathy.

In this regard, the VA examiner should provide an etiology opinion regarding all diagnosed back disabilities, to include, but not limited to, lumbar arthropathy, bilateral sacroiliitis, degenerative disc disease of the lumbar spine, ankylosing spondylitis, and undifferentiated seronegative spondyloarthropathy.

In rendering the requested opinion, the VA examiner should also assume, as fact, that the Veteran lifted heavy caskets as part of a pallbearer squad during military funerals, and was in a motor vehicle accident in December 1985 during service.

In rendering the requested opinion, the VA examiner should also consider the significance, if any, of the private medical reports reflecting re-injury to the back in 1993 and 1996.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for a back disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

